Citation Nr: 0213932	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a rating of 30 percent for 
residuals of a right medial meniscus tear, post-operative.

2.  Entitlement to restoration of a rating of 30 percent for 
residuals of a left medial meniscus tear, post-operative. 

(The issues of entitlement to an increased rating for 
residuals of a right medial meniscus tear, currently 
evaluated at 30 percent, and entitlement to an increased 
rating for residuals of a left medial meniscus tear, 
currently evaluated at 30 percent will be the subject of a 
decision issued at a later date.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1992 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).  

Of note, in accordance with AB v. Brown, 6 Vet. App. 35 
(1993), the veteran has perfected appeals associated with 
claims for increased ratings.  See June 27, 2002, VA Form 
646, and July 31, 2002, Informal Hearing Presentation.  Based 
on the procedural development presented in this case and the 
decisions reached below.  The issues before the Board are as 
stated on the title page.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for residuals of a 
right medial meniscus tear, currently evaluated at 30 
percent, and entitlement to an increased rating for residuals 
of a left medial meniscus tear, currently evaluated at 30 
percent, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2000) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2000) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

In January 2001, the veteran requested a waiver of recovery 
of overpayment benefits.  The record does not reflect that 
this claim has been adjudicated.  The matter is referred to 
the RO for the appropriate development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  Actual improvement in the veteran's bilateral medial 
meniscus tears, post-operative, under the ordinary conditions 
of life, had not been demonstrated at the time the RO reduced 
the ratings to 10 percent effective January 1, 2001.


CONCLUSIONS OF LAW

1.  The requirements for restoration of a rating of 30 
percent for residuals of a right medial meniscus tear, post-
operative, effective January 1, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  The requirements for restoration of a rating of 30 
percent for residuals of a left medial meniscus tear, post-
operative, effective January 1, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters to the 
veteran, apprised him of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decisions, and 
the information and evidence needed to substantiate the 
claims.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the March 2002 
supplemental statement of the case apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence he needed to provide.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes VA medical reports 
since service, as well as VA examination reports.  The 
veteran has not identified any outstanding evidence which 
could be used to support the issues on appeal.  The Board 
also notes that the veteran has been informed of his right to 
have a hearing in association with his appeal.  He exercised 
that right in August 2000.  Accordingly, the Board is of the 
opinion that VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks restoration of ratings of 30 percent for 
residuals of a medial meniscus tear, post-operative, 
bilaterally.  In relevant part, the record reflects that in 
March 1998 service connection for bilateral post operative 
medial meniscus tears, with chronic pain syndrome, 
bilaterally was granted and rated as 30 percent disabling.  
Thereafter, in part, the record reflects that the veteran 
underwent a VA examination in May 2000.  

On VA examination, the examiner noted that the veteran's 
medical records were not available for review.  However, 
findings revealed no observable or palpable deformity, 
swelling or redness of the joints, joint tenderness, crepitus 
with movement, or laxity.  A normal gait and patellae, 
bilaterally, as well as stable anterior and posterior 
cruciate ligaments and medial and lateral collateral 
ligaments were noted.  Cracking and discomfort were detected 
and on range of motion tests, guarding was noted.  For the 
right knee, extension was of zero degrees with flexion of 112 
degrees and for the left knee, extension was of 2 degrees 
with flexion of 105 degrees.  X-rays were negative.  The 
diagnosis was residuals of bilateral medial meniscus tears.

By rating action dated in May 2000, based on the 
aforementioned VA examination, the RO proposed to decrease 
the then assigned 30 percent rating to 10 percent.  
Accordingly, the RO properly complied with the provisions of 
38 C.F.R. § 3.105(e) (2001).

The record reflects that the RO received VA outpatient 
treatment reports dated from 1998 through 1999 showing that 
the veteran had received continuous treatment for complaints 
of pain.  Additionally, the reports also show in June 1998, 
the examiner provided the veteran with information about the 
vocational rehabilitation program and wrote that the veteran 
needed to get out of his present line of work due to the 
percentage of disability he had in both knees. 

The RO also received a June 2000 magnetic resonance imaging 
report of the veteran's knees.  The report reflects that 
testing found, on the right side, persistent increased signal 
intensity of medial meniscus, which was consistent with a new 
tear; no acute ligamentous injuries; no osseous abnormalities 
or discrete hyaline cartilage defects; and findings most 
consistent with intraarticular ganglion cyst adjacent to the 
posterior cruciate ligament and posterior horn of the medial 
meniscus.  On the left side, findings revealed a medial 
meniscal tear, horizontal in configuration with either 
meniscal cyst or intra-articular ganglion cyst adjacent to 
the posterior horn of the medial meniscus; intact lateral 
meniscus; intact cruciate ligaments, although thickening of 
the superficial medial ligaments was consistent with an old 
injury; and no osseous or articular abnormality.

The RO received additional VA medical reports, including a 
medical report dated in August 2000 showing an assessment of 
meniscal tears and chronic knee pain, possible dysplastic 
nerve syndrome and that the veteran had been employed but 
lost his job due to family concerns, as well as a copy of the 
veteran's August 2000 hearing transcript.

At his personal hearing in August 2000, the veteran testified 
that his knee disabilities caused constant pain with 
increased popping.  He testified that he received treatment 
on a regular basis and took Tylenol and Ibuprofen on a daily 
basis.  The veteran also stated that he had to quit two jobs 
because of his knee disabilities.

In October 2000, the RO decreased the then assigned 30 
percent evaluation to 10 percent, effective January 1, 2001, 
under Diagnostic Code 5259 which provides a 10 percent rating 
for the symptomatic removal of semilunar cartilage warrants a 
10 percent evaluation.  As previously noted, the RO properly 
complied with the provisions of 38 C.F.R. § 3.105(e), and the 
Board acknowledges that the RO did not and was not required 
to apply the provisions of 38 C.F.R. § 3.344 (2001).  The 
then assigned 30 percent rating had not been in effect for at 
least 5 years.  The veteran appealed the reduction in 
ratings.

At the outset, it is noted that with respect to rating 
impairment caused by service-connected disability, those 
evaluations are determined by the application of a schedule 
of ratings which is based upon the average impairment of 
earning capacity.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

38 C.F.R. § 4.1 notes that the percentage ratings represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from injuries and 
their residual conditions in civil occupations.  The degrees 
specified are considered adequate to compensate for 
considerable loss of working time from excacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  The provision requires the use of accurate 
and fully descriptive medical examinations, with emphasis 
upon the limitation of activity imposed by the disabling 
condition and mandates that it is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1.

Section 4.2 provides it is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
It also mandates that each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.

Section 4.13 adds when any change in evaluation is to be made 
the rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in the use of descriptive terms.  38 C.F.R. § 4.13.

Section 4.10, in part, provides the basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life including 
employment.  Evaluations are based upon lack of usefulness, 
of the applicable parts, especially in self-support.  It also 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In order to ensure that it will be remembered that a person 
may be too disabled to engage in employment although he or 
she is up and about and fairly comfortable at home or upon 
limited activity.  38 C.F.R. § 4.10.

Given the foregoing, the requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In this case, the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, 
and 4.13 were not complied with; thus, the reduction of the 
ratings to 10 percent, effective January 1, 2001, was 
improper.  The Board notes that the May 2000 rating action 
shows that when proposing the rating reduction, the RO only 
considered the VA examination report dated in May 2000, and 
when implementing that proposed reduction in October, while 
it considered the VA outpatient treatment reports and hearing 
testimony, it relied heavily on the May 2000 clinical 
findings.  The Board notes, although the examiner in May 2000 
briefly detailed the veteran's medical history, the report 
does not indicate that the veteran's complete medical history 
had been reviewed prior to examination.  The examiner wrote 
that the veteran's medical records were not available for 
review.  See Tucker v. Derwinski, 2 Vet. App. 203 (1992).  
Moreover, when reducing the then 30 percent evaluation, 
although the RO found that there was actual improvement in 
disability, it did not determine whether that improvement 
actually reflected an improvement in the veteran's ability to 
function under the ordinary conditions of life.  See Brown v. 
Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.10.  That is, 
the RO did not explain how the impairment of the veteran's 
employment was evaluated under Diagnostic Code 5259.  In this 
regard, the Board notes that in spite of the VA outpatient 
treatment reports showing that in 1998 the veteran had been 
referred to the vocational rehabilitation program, and the 
August 2000 hearing transcript indicating that the veteran 
continued to complain of pain and had employment difficulties 
due to his physical impairment, the rating reduction was 
still implemented and continued.  Further, prior to 
certification of the case to the Board, and the effective 
date of the reduction, although subsequent to the October 
2000 rating reduction, the RO received the November 2000 
statement with an accompanying copy of the veteran's 
presurgical instructions indicating that the veteran had been 
scheduled for surgery. 

Based on the foregoing, the Board finds that the October 2000 
rating determination did not consider the veteran's complete 
medical history or his ability to function under the ordinary 
conditions of daily life including employment.  Accordingly, 
the requirements for restoration of ratings of 30 percent 
rating for the residuals of a right medial meniscus tear, 
post-operative, effective January 1, 2001, and of 30 percent 
for residuals of a left medial meniscus tear, post-operative, 
effective January 1, 2001, have been met.  The appeal is 
granted.  38 U.S.C.A. §§ 5107, 7104(c) (West 1991 & Supp. 
2002); DeLuca, supra; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.



ORDER

Restoration of a rating of 30 percent for residuals of a 
right medial meniscus tear, post-operative, effective January 
1, 2001, is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.

Restoration of a rating of 30 percent for residuals of a left 
medial meniscus tear, post-operative, effective January 1, 
2001, is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

